DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species II – figure 2B, claims 1-6,9,12-13,15-21, in the reply filed on 03/02/2022 was acknowledged.
Claims 7-8,10-11,14,22-25 had been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/02/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,9,12-13, 15-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Krishnamoorthy (2007/0216036).

    PNG
    media_image1.png
    664
    566
    media_image1.png
    Greyscale

As to claim 1, figures 1-6c [0028-0042], Krishnamoorthy discloses:
1. (Original) A microelectronic assembly, comprising: a bridge structure 108 having a surface; a first die 110 coupled to the surface of the bridge structure by first interconnects 104, wherein the first die 110 at least partially overlaps the bridge structure and is non-rectilinear to the bridge structure (fig 6c); and a second die 110 coupled to the surface of the bridge structure by second interconnects 102, wherein the second die 110 at least partially overlaps the bridge structure 108.  


    PNG
    media_image2.png
    716
    642
    media_image2.png
    Greyscale

As to claim 2, figures 1-6c [0028-0042], Krishnamoorthy discloses:
2. (Original) The microelectronic assembly of claim 1, wherein the second die 110 is non-rectilinear to the bridge structure 108.  

As to claim 3, figures 1-6c [0028-0042], Krishnamoorthy discloses:
3. (Original) The microelectronic assembly of claim 1, wherein the second die 110 non-rectilinear to the first die 110.  See figures 6a-6c.

As to claim 4, figures 1-6c [0028-0042], Krishnamoorthy discloses:
4. (Original) The microelectronic assembly of claim 1, wherein the bridge structure 108 is a double- sided die.  

As to claim 5, figures 1-6c [0028-0042], Krishnamoorthy discloses:
5. (Original) The microelectronic assembly of claim 1, wherein the bridge structure 108 is an active interposer having first conductive contacts on a first surface and second conductive contacts on an opposing second surface.  See fig 6c markup.


    PNG
    media_image3.png
    435
    466
    media_image3.png
    Greyscale

As to claim 6, figures 1-6c [0028-0042], Krishnamoorthy discloses:
6. (Original) The microelectronic assembly of claim 1, wherein the bridge structure 108 is a passive interposer having a plurality of through silicon vias.  


    PNG
    media_image4.png
    689
    645
    media_image4.png
    Greyscale


As to claim 9, figures 1-6c [0028-0042], Krishnamoorthy discloses:
9. (Original) The microelectronic assembly of claim 1, wherein the first die 110 is rectilinear to the second die 110.  

As to claim 12, figures 1-6c [0028-0042], Krishnamoorthy discloses:
12. (Original) A microelectronic assembly, comprising: a package substrate (see markup fig 3) having a first surface and an opposing second surface; a bridge structure 108 having a first surface and an opposing second surface, wherein the first surface of the bridge structure 108 is coupled to the second surface of the package substrate ; and a first die 110 on the second surface of the bridge structure and partially overlapping the bridge structure 108, wherein the first die 110 is coupled to the second surface of the bridge structure 108 by first interconnects 104 and coupled to the second surface of the package substrate by second interconnects 102, and wherein the first die 110 is non-rectilinear to the bridge structure 108 (fig 6c).  

As to claim 13, figures 1-6c [0028-0042], Krishnamoorthy discloses:
13. (Original) The microelectronic assembly of claim 12, wherein the bridge structure 108 is rectangular (fig 1).  

As to claim 15, figures 1-6c [0028-0042], Krishnamoorthy discloses:
15. (Original) The microelectronic assembly of claim 12, wherein the package substrate is non- rectangular (fig 6A).  

As to claim 16, figures 1-6c [0028-0042], Krishnamoorthy discloses:
16. (Original) The microelectronic assembly of claim 12, wherein the first die 110 overlaps the bridge structure 108 by a maximum distance of between 0.5 millimeters and 20 millimeters.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 18-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krishnamoorthy in view of Roeper (2007/0096249).
Regarding claim 18, figures 1-6c [0028-0042], Krishnamoorthy discloses a microelectronic assembly, comprising: a bridge structure 108 having a surface; a first die 110 coupled to the surface of the bridge structure by first interconnects 104, wherein the first die 110 at least partially overlaps the bridge structure and is non-rectilinear to the bridge structure (fig 6c); and a second die 110 coupled to the surface of the bridge structure by second interconnects 102, wherein the second die 110 at least partially overlaps the bridge structure 108, except a first dielectric layer where the bridge structure is embedded and a second dielectric layer where the first and second die are embedded.  
Roeper discloses a first dielectric layer 5 embedding a bridge structure 2 and a second dielectric layer 14 embedding a first die 2 and a second die 2 (see figure 6 mark up).

    PNG
    media_image5.png
    502
    660
    media_image5.png
    Greyscale

The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Krishnamoorthy to teachings of the first dielectric layer and a second dielectric layer as taught by Roeper, because it is desirous in the art to achieve the predictable result of protecting the components from environmental debris.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 
As to claim 19, figures 1-6c [0028-0042], Krishnamoorthy and Roeper disclose:
19. (Original) The computing device of claim 18, wherein the first die 110 or the second die 110 is a central processing unit.  

As to claim 20, figures 1-6c [0028-0042], Krishnamoorthy and Roeper disclose:
20. (Original) The computing device of claim 18, wherein the first die 110 or the second die 110 includes a memory device.  

As to claim 21, figures 1-6c [0028-0042], Krishnamoorthy and Roeper disclose:
21. (Original) The computing device of claim 18, wherein the first die 110 or the second die 110 is a high bandwidth memory device.

	

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6,9,12-13, 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Collins (2019/00206798) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

    PNG
    media_image6.png
    447
    623
    media_image6.png
    Greyscale

As to claim 1, figures 1a-1b, 5a-5d, [0024-0063], Collins discloses:
1. (Original) A microelectronic assembly, comprising: a bridge structure 120 having a surface; a first die 110a coupled to the surface of the bridge structure by first interconnects 154a, wherein the first die 110a at least partially overlaps the bridge structure 120 and is non-rectilinear (figures 5a-5d) to the bridge structure; and a second die 110b coupled to the surface of the bridge structure 120 by second interconnects 154n, wherein the second die 110b at least partially overlaps the bridge structure 120.  

As to claim 2, figures 1a-1b, 5a-5d, [0024-0063], Collins discloses:
2. (Original) The microelectronic assembly of claim 1, wherein the second die 110b is non-rectilinear (figs 5a-5d) to the bridge structure 120.  

As to claim 3, figures 1a-1b, 5a-5d, [0024-0063], Collins discloses:
3. (Original) The microelectronic assembly of claim 1, wherein the second die 110b is non-rectilinear to the first die 110a (figs 5a-5d).  

As to claim 4, figures 1a-1b, 5a-5d, [0024-0063], Collins discloses:
4. (Original) The microelectronic assembly of claim 1, wherein the bridge structure 120 is a double- sided die.  

As to claim 5, figures 1a-1b, 5a-5d, [0024-0063], Collins discloses:
5. (Original) The microelectronic assembly of claim 1, wherein the bridge structure 120 is an active interposer having first conductive contacts on a first surface and second conductive contacts on an opposing second surface.  

As to claim 6, figures 1a-1b, 5a-5d, [0024-0063], Collins discloses:
6. (Original) The microelectronic assembly of claim 1, wherein the bridge structure 120 is a passive interposer having a plurality of through silicon vias.  

As to claim 9, figures 1a-1b, 5a-5d, [0024-0063], Collins discloses:
9. (Original) The microelectronic assembly of claim 1, wherein the first die 110a is rectilinear to the second die 120b.  

As to claim 12, figures 1a-1b, 5a-5d, [0024-0063], Collins discloses:
12. (Original) A microelectronic assembly, comprising: a package substrate 130 having a first surface and an opposing second surface; a bridge structure 120 having a first surface and an opposing second surface, wherein the first surface of the bridge structure 120 is coupled to the second surface of the package substrate 130; and a first die 110a on the second surface of the bridge structure and partially overlapping the bridge structure, wherein the first die is coupled to the second surface of the bridge structure 120 by first interconnects 154a and coupled to the second surface of the package substrate 130 by second interconnects 152a, and wherein the first die 110a is non-rectilinear to the bridge structure 120.  

As to claim 13, figures 1a-1b, 5a-5d, [0024-0063], Collins discloses:
13. (Original) The microelectronic assembly of claim 12, wherein the bridge structure 120 is rectangular.  

As to claim 15, figures 1a-1b, 5a-5d, [0024-0063], Collins discloses:
15. (Original) The microelectronic assembly of claim 12, wherein the package substrate 130 is non- rectangular.  

As to claim 16, figures 1a-1b, 5a-5d, [0024-0063], Collins discloses:
16. (Original) The microelectronic assembly of claim 12, wherein the first die 110a overlaps the bridge structure 120 by a maximum distance of between 0.5 millimeters and 20 millimeters.  

As to claim 17, f figures 1a-1b, 5a-5d, [0024-0063], Collins discloses:
17. (Original) The microelectronic assembly of claim 12, wherein the bridge structure 120 is at least partially in a recess in the package substrate 130.  

Allowable Subject Matter
The indicated allowability of claims 18-21 is withdrawn in view of the newly discovered reference(s) to Krishnamoorthy, Roeper and Collins.  


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813